Exhibit 10(a)

As amended through January 1, 2009

DARDEN RESTAURANTS, INC.

FLEXCOMP PLAN



--------------------------------------------------------------------------------

DARDEN RESTAURANTS, INC.

FLEXCOMP PLAN

ARTICLE I

INTRODUCTION

Section 1.1 Purpose of Plan. Darden Restaurants, Inc. hereby adopts the Darden
Restaurants, Inc. FlexComp Plan (the “Plan”) for a select group of the key
management and highly compensated employees of the Company as a means of
providing for certain automatically deferred income attributable special bonus
amounts (referred to herein as “FlexComp Awards”) and a method for voluntarily
sheltering a portion of an eligible individual’s income from current taxation by
providing (i) deferred FlexComp Awards on an annual basis which are
automatically deferred to Separation from Service, and (ii) a means by which an
eligible individual may elect to defer the payment of all or a portion of his or
her salary and/or applicable bonus for a period of one or more years.

Section 1.2 Effective Date of Plan. This Plan was originally effective May 29,
1995 and has been amended from time to time thereafter. This amendment and
restatement includes all amendments through December 31, 2008, including such
amendments made to comply with the requirements of Code Section 409A. It is
intended that each provision of this Plan shall be interpreted to permit the
deferral of compensation in accordance with the requirements of Code
Section 409A and any provision that would conflict with such requirements shall
not be valid or enforceable.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Section 2.1 Account shall mean the Deferred Account and FlexComp Account as
described in Article V. Each Participant Account shall separately reflect the
pre-2005 and post-2004 deferrals and hypothetical earnings thereon, and the
portion of the post-2004 deferrals and hypothetical earnings thereon (referred
to herein as a Participant’s “pre-2005 Account” and “post-2004 Account”). A
Participant’s pre-2005 Account shall reflect amounts deferred hereunder before
January 1, 2005 (and the earnings credited thereon before, on or after
January 1, 2005) for which (i) the Participant had a legally binding right as of
December 31, 2004, to be paid the amount, and (ii) such right to the amount was
earned and vested as of December 31, 2004 and was credited to the Participant’s
Account hereunder. Pre-2005 Accounts are treated as “grandfathered” for the
purposes of Code Section 409A, and are governed by the terms of the Plan in
effect as of October 3, 2004.

Section 2.2 Benefit Plans Committee shall mean the Benefit Plans Committee of
Darden Restaurants, Inc.

Section 2.3 Code shall mean the Internal Revenue Code of 1986, as amended from
time to time.

Section 2.4 Committee shall mean the Benefit Plans Committee or its delegate or
the Compensation Committee of the Board of Directors with respect to any
determination that is made with respect to a Participant who is subject to
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

Section 2.5 Company shall mean Darden Restaurants, Inc. and any of its
subsidiaries or affiliated business entities as shall be authorized to
participate in the Plan by the Board, or its delegate.

Section 2.6 Current Compensation shall be determined solely for the period
during which the Participant was ineligible to accrue benefits under the
Retirement Plan or the Retirement Income Plan of General Mills, Inc. and shall
mean the “Earnable Compensation” that would have been recognized under the
Retirement Plan for such Participant for such period, without regard to any
limitations on compensation imposed under the Code. Notwithstanding the
preceding sentence, the following special rules shall apply in determining
Current Compensation:

 

  (a) Any annual incentive compensation that is based on fiscal year performance
shall be considered Current Compensation for the Plan Year in which it accrues,
and any incentive compensation that is not based on fiscal year performance
shall be considered Current Compensation for the Plan Year in which paid.

 

  (b)

In the case of a Participant who is totally and permanently disabled and who is
receiving long-term disability benefits from an LTD Plan, Current Compensation

 

-2-



--------------------------------------------------------------------------------

 

shall include “hypothetical earnings” based on the greater of (1) the
Participant’s base salary rate at the time the disability occurred, or (2) the
Participant’s eligible earnings for the calendar year immediately prior to the
onset of the disability, but shall not include “hypothetical earnings” for any
period after the earlier of (A) the date the Participant attains age 65, or
(B) the date the Participant is no longer eligible to receive benefits under an
LTD Plan.

 

  (c) Current Compensation shall not include any amounts paid pursuant to a
severance plan or arrangement or a special service allowance.

 

  (d) Any amounts attributable to sign-on bonuses or special project bonuses
shall not be considered Current Compensation for purposes of determining the
amount of any FlexComp Award (although such amounts shall be included for
determining an individual’s compensation for purposes of Section 3.3(c), whether
or not deferred).

 

  (e) Current Compensation shall not include amounts paid prior to the date of a
Participant’s first anniversary of employment, unless such Participant was hired
prior to November 1, 1994.

Section 2.7 Deferred Comp Participant shall mean a Participant who is eligible
under Section 3.3 to defer all or a portion of his or her compensation
(including salary and/or bonuses) as described in Section 4.4.

Section 2.8 Disabled shall mean that a Participant is totally and permanently
disabled due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the employee to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment.

Section 2.9 DSP shall mean the Darden Savings Plan.

Section 2.10 FlexComp Award Participant shall mean a Participant who is eligible
under Section 3.2 for a FlexComp Award under Section 4.1 and deferral of that
award under Section 4.2.

Section 2.11 LTD Plan shall mean any of the Company’s long-term disability
income plans.

Section 2.12 Management Incentive Plan shall mean the plan adopted by Darden
Restaurants, Inc. for key management employees.

Section 2.13 Participant shall mean any employee of the Company who meets the
eligibility requirements for a deferral under this Plan as set forth in Article
III.

Section 2.14 Plan Year shall mean the twelve-month period ending each May 31.

 

-3-



--------------------------------------------------------------------------------

Section 2.15 Retirement Eligible shall mean a Participant has attained age 65
and has completed five (5) years of service (as defined for purposes of
crediting vesting service in the DSP), or age 55 and completed ten (10) years of
service (as defined for purposes of crediting vesting service in the DSP), or
whose combined age and years of service (as defined for purposes of crediting
vesting service in the DSP) equal at least 70 at the time of his or her
Separation from Service.

Section 2.16 Retirement Plan shall mean the Retirement Income Plan of Darden
Restaurants, Inc.

Section 2.17 Separation from Service shall mean any termination of the
employment relationship from the Company and any affiliates and, with respect to
post-2004 Accounts, any separation from service from the Company and its
affiliates as determined in a manner consistent with Code Section 409A and the
guidelines issued thereunder. In the case of a Participant who is on a leave of
absence due to being Disabled, a separation from service for such purpose shall
occur after a 29-month period of absence.

Section 2.18 Specified Employee shall mean an individual who is identified as a
“Specified Employee” as determined in accordance with the procedures adopted by
the Committee that reflects the requirements of Code Section 409A(a)(2)(B)(i).

ARTICLE III

ELIGIBILITY FOR AWARDS AND DEFERRALS

Section 3.1 Participation. An individual shall be a Participant in this Plan
only if he or she satisfies any of the eligibility criteria set forth in
Section 3.2 or Section 3.3. Upon becoming a Participant under Section 3.2 or
Section 3.3, such an individual shall be permitted to participate solely for the
deferral and award provisions of this Plan for which he or she has satisfied the
eligibility criteria. Notwithstanding the foregoing, in no event may a
Participant defer any amounts under this Plan during a period when the
individual is receiving any amounts paid pursuant to a severance plan or
arrangement or a special service allowance maintained by the Company.

Section 3.2 FlexComp Award Participants. An individual who has completed one
year of service with the Company shall be eligible to become a FlexComp Award
Participant in the FlexComp Award feature of this Plan for a Plan Year, if such
individual:

 

  (a) is designated as eligible to participate hereunder by the Benefit Plans
Committee (or its designee) or by the Compensation Committee if such individual
is subject to Section 16 of the Exchange Act;

 

  (b)

is a highly compensated employee (as defined in Code Section 414(q) and the
regulations and other guidance issued thereunder) under the DSP and the
Retirement Plan for the DSP and Retirement Plan plan years that occur within the
Plan Year or was a highly compensated employee during the preceding two plan

 

-4-



--------------------------------------------------------------------------------

 

years of the DSP and the Retirement Plan or is employed at a salary which, on an
annual basis, is anticipated to exceed $80,000 (adjusted for increases in the
cost of living at the same time and in the same manner permitted under Code
Section 415(d));

 

  (c) is either employed by the Company or receiving benefits under an LTD Plan
on or after June 1, 1994;

 

  (d) is not an active participant in the Retirement Plan, the DSP, or any other
tax-qualified retirement plan sponsored or maintained by the Company; and

 

  (e) would be entitled to accrue benefits under the Retirement Plan and be
entitled to have contributions made under the DSP (or, if the individual is
receiving benefits from an LTD Plan, would be entitled to accrue benefits under
the Retirement Plan) if such plans did not have restrictions on participation by
highly compensated employees or employees whose annualized salary as of his date
of hire exceeds $80,000 (as adjusted).

Notwithstanding the foregoing provisions of Section 3.2(b), effective May 1,
1999, the rule in the DSP and Retirement Plan automatically excluding an
employee from participation therein for two plan years after a plan year in
which such employee is a highly compensated employee shall not apply with
respect to Qualified Managers as defined in the DSP. Therefore, in lieu of
Section 3.2(b), such individuals shall be eligible to become a FlexComp Award
Participant in the FlexComp Award feature of this Plan (including the deferral
of such Award) for a Plan Year, if such individual otherwise meets the
requirements of Section 3.2(a), (c), (d), and (e) and such individual is a
highly compensated employee, as defined therein for the current DSP and
Retirement Plan plan years or is employed at a salary which, on an annual basis,
is anticipated to exceed $80,000 (adjusted for increases in the cost of living
at the same time and in the same manner permitted under Code Section 415(d)).

In addition to the foregoing, if a FlexComp Award Participant ceases to meet the
eligibility requirements of this Section 3.2 for an upcoming Plan Year, such
ineligibility shall be effective beginning with the January 1 of the calendar
year following calendar year in which such ineligibility occurs, as provided in
Section 4.1.

Effective January 1, 2009, FlexComp Award Participants who are members of the
management operations team at The Capital Grille (as reflected in Company
records) or who are Managing Partners with LongHorn Steakhouse and have an
employment agreement with the Company shall hereinafter be referred to as “RARE
FlexComp Award Participants.”

Section 3.3 Deferred Comp Participants. An individual shall be eligible to
become a Deferred Comp Participant in the deferred compensation features of this
Plan (other than those deferral features applicable to FlexComp Awards) for any
Plan Year, if he or she:

 

  (a) is an officer;

 

-5-



--------------------------------------------------------------------------------

  (b) is a highly compensated employee (as defined in Code Section 414(q) and
the regulations and other guidance issued thereunder) under the DSP and the
Retirement Plan for the DSP and Retirement Plan plan years that occur within the
Plan Year or was a highly compensated employee during the preceding two plan
years of the DSP and the Retirement Plan or is employed at a salary which, on an
annual basis, is anticipated to exceed $80,000 (adjusted for increases in the
cost of living at the same time and in the same manner permitted under Code
Section 415(d)); or

 

  (c) after having become eligible under (a) or (b) above for a prior Plan Year,
the individual would have been a highly compensated employee under the DSP or
the Retirement Plan for the DSP or Retirement Plan plan year ending within the
Plan’s Plan Year (as defined in Code Section 414(q) and the regulations and
other guidance issued thereunder) had the individual’s compensation included all
amounts that the individual deferred under this Plan other than deferrals, if
any, of the FlexComp Awards.

Notwithstanding the foregoing provisions of Section 3.3(b), effective May 1,
1999, the rule in the DSP and Retirement Plan automatically excluding an
employee from participation therein for two plan years after a plan year in
which such employee is a highly compensated employee shall not apply with
respect to Qualified Managers as defined in the DSP. Therefore, in lieu of
Section 3.3(b), such individuals shall be eligible to become a Deferred Comp
Participant in the deferred compensation features of this Plan (other than those
deferral features applicable to FlexComp Awards) for any Plan Year, if he or she
otherwise meets the requirements of Section 3.3(a) or (c) or such individual is
a highly compensated employee, as defined therein for the DSP and Retirement
Plan plan years that occur within the Plan Year or is employed at a salary
which, on an annual basis, is anticipated to exceed $80,000 (adjusted for
increases in the cost of living at the same time and in the same manner
permitted under Code Section 415(d)).

In addition to the foregoing, if a Deferred Comp Participant ceases to meet the
eligibility requirements of this Section 3.3 for an upcoming Plan Year, such
ineligibility shall be effective beginning with the January 1 of the calendar
year following calendar year in which such ineligibility occurs, as provided in
Section 4.3.

ARTICLE IV

FLEXCOMP AWARDS AND PLAN DEFERRALS

Section 4.1 Amount of Annual FlexComp Award. A FlexComp Award Participant shall
be entitled to an annual FlexComp Award, the amount of which shall be determined
as follows:

 

  (a) The formula for determining the FlexComp Award set forth in (b) or
(c) below shall apply to all FlexComp Award Participants other than RARE
FlexComp Award Participants, as follows:

 

  (1) FlexComp Award Participants who are hired on or after June 1, 2000 shall
have their FlexComp Award amounts determined under (b) below.

 

-6-



--------------------------------------------------------------------------------

  (2) FlexComp Award Participants who were actively employed (including those on
an authorized leave of absence) FlexComp Award Participants during the Plan Year
beginning June 1, 2000 and who, in accordance with such procedures established
by the Committee made a one-time irrevocable election prior to the date
established by the Committee, to have their FlexComp Awards determined under the
formula set forth in (b) or (c) below for all Plan Years beginning on and after
June 1, 2000 shall have their FlexComp Awards determined in accordance with that
affirmative election. In the absence of an affirmative election to the contrary,
such Participant’s FlexComp Award for all Plan Years beginning on and after
June 1, 2000 shall be determined under the formula set forth in (b) below.

 

  (3) FlexComp Award Participants who were actively employed before June 1,
2000, were not eligible for the election as described in (a)(2) above even
though they were actively employed at such time, became eligible to participate
as a FlexComp Award Participant without having incurred a break in service from
the Company (whether or not such participation was for the first time), and
participate in the final average pay portion of the Retirement Plan shall have
the FlexComp Award determined under (b) below.

 

  (4) FlexComp Award Participants not otherwise described in (1), (2) or
(3) above (including, by way of illustration and not limitation, FlexComp Award
Participants who terminated employment prior to June 1, 2000 and are re-hired
after that date), shall have their FlexComp Awards determined under the formula
described in (b) below for all relevant Plan Years beginning on and after
June 1, 2000.

 

  (5) In all events, the formula described in (c) below shall apply in
determining the amount of all annual FlexComp Awards for periods before June 1,
2000.

 

  (b) If this Section 4.1(b) applies to a FlexComp Award Participant (as
determined under (a) above), the amount of a FlexComp Award for any such
Participant shall be determined under the following formula: [“X” (a DSP factor)
plus “Y” (a fixed factor)] times the Participant’s Current Compensation. The
determination of the appropriate factors and the relevant terms are set forth
below:

 

  (1) X, the DSP factor, is based on the Participant’s lost DSP matching
contributions, and, equals:

 

  (A) a variable amount, determined in the Company’s discretion, but which
percentage shall be applied consistently to all such Participants, between 1.5%
and 6% for periods on and after June 1, 2000, and before July 1, 2002; and

 

-7-



--------------------------------------------------------------------------------

  (B) a variable amount, determined in the Company’s discretion, but which
percentage shall be applied consistently to all such Participants, between 1.5%
and 7.2% for periods on and after July 1, 2002.

 

  (2) Y, the fixed factor, is 4%.

 

  (3) In the event a Participant terminates employment with the Company during
the Plan Year for any reason other than “retirement” (as defined under the
Retirement Plan) or death, the Participant shall be entitled to a FlexComp Award
for the portion of the Plan Year in which he or she is employed, based on his or
her Current Compensation for the partial Plan Year.

 

  (4) If a FlexComp Award Participant becomes ineligible for a FlexComp Award
because he or she no longer meets the eligibility requirements of Section 3.2
for a Plan Year, such ineligibility shall be effective beginning with the
January 1 of the calendar year following calendar year in which such
ineligibility occurs. Such a FlexComp Award Participant shall be entitled to a
FlexComp Award for the portion of the Plan Year beginning in the calendar year
of ineligibility, based on his or her Current Compensation for the partial Plan
Year.

 

  (c) If this Section 4.1(c) applies to a FlexComp Award Participant (as
determined under (a) above), the amount of a FlexComp Award for any such
Participant shall be determined under the following formula: [“X” (a DSP factor)
plus the product of “Y” (an age-based factor) and “Z” (a service-based factor)]
times the Participant’s Current Compensation. The determination of the
appropriate factors and the definitions of the relevant terms are set forth
below:

 

  (1) X, the DSP factor, is based on the Participant’s lost DSP matching
contributions, and, equals:

 

  (A) 3% for periods before October 1, 1997;

 

  (B) a variable amount, determined in the Company’s discretion, but which
percentage shall be applied consistently to all such Participants, between 1.5%
and 6% for periods on and after October 1, 1997 and before July 1, 2002; and

 

-8-



--------------------------------------------------------------------------------

  (C) a variable amount, determined in the Company’s discretion, but which
percentage shall be applied consistently to all such Participants, between 1.5%
and 7.2% for periods on and after July 1, 2002.

 

  (2) Y, the age-based factor is 1.085^ (the Participant’s age minus 30), with
the Participant’s age being determined as of the last day of the Plan Year,
unless the Participant terminates during the Plan Year for any reason other than
“retirement” (as defined under the Retirement Plan) or death, in which case the
Participant’s age shall be determined as of his or her date of termination.

 

  (3) Z, the service-based factor is equal to 1.8 + (.02 x the Participant’s
years of credited service under the Retirement Plan (including years of service
credited under the Pension Plan for Hourly Employees of General Mills
Restaurants, Inc., if such service would have been included under the
portability provisions of the Retirement Plan had the Participant been an active
participant in the Retirement Plan at the time of the FlexComp Award) and under
the Retirement Income Plan of General Mills, Inc. during periods when the
Participant was entitled to accrue benefits thereunder before first becoming
eligible to participate in this Plan).

 

  (4) The product of Y and Z shall not be less than 2%, or greater than 20%.

 

  (5) In the event a Participant terminates employment with the Company during
the Plan Year for any reason other than “retirement” (as defined under the
Retirement Plan) or death, the Participant shall be entitled to a FlexComp Award
for the portion of the Plan Year in which he or she is employed, based on his or
her Current Compensation for the partial Plan Year.

 

  (6) If a FlexComp Award Participant becomes ineligible for a FlexComp Award
because he or she no longer meets the eligibility requirements of Section 3.2
for a Plan Year, such ineligibility shall be effective beginning with the
January 1 of the calendar year following calendar year in which such
ineligibility occurs. Such a FlexComp Award Participant shall be entitled to a
FlexComp Award for the portion of the Plan Year beginning in the calendar year
of ineligibility, based on his or her Current Compensation for the partial Plan
Year.

 

  (d) The determination of the FlexComp Award for a RARE FlexComp Award
Participant shall be as follows:

 

  (1) Except as provided in (2) below, the amount of a FlexComp Award for any
RARE FlexComp Award Participant shall be equal to 2.5% of his or her Current
Compensation for the Plan Year not in excess of the dollar limit under Code
Section 401(a)(17) in effect for the calendar year in which the Plan Year ends.

 

-9-



--------------------------------------------------------------------------------

  (2) With respect to a RARE FlexComp Award Participant who opts out of his or
her employment agreement with the Company, the amount of the FlexComp Award to
which he or she is otherwise entitled under Section 4.1(d)(1) shall be prorated
for the months of the Plan Year that he or she was subject to the terms of an
employment agreement with the Company so that his or her FlexComp Award shall
equal the sum of (A) and (B), where:

 

  (A) is 2.5% of his or her Current Compensation not in excess of the dollar
limit under Code Section 401(a)(17) in effect for the calendar year in which the
Plan Year ends for the portion of the Plan Year during which he or she is
subject to the terms of the employment agreement, and

 

  (B) is the amount determined in accordance with Section 4.1(a) for the portion
of the Plan Year during which he or she is no longer subject to the terms of the
employment agreement.

 

  (3) If a RARE FlexComp Award Participant becomes ineligible for a FlexComp
Award because he or she no longer meets the eligibility requirements of
Section 3.2 for a Plan Year, such ineligibility shall be effective beginning
with the January 1 of the calendar year following calendar year in which such
ineligibility occurs. Such a RARE FlexComp Award Participant shall be entitled
to a FlexComp Award for the portion of the Plan Year beginning in the calendar
year of ineligibility, based on his or her Current Compensation for the partial
Plan Year.

Section 4.2 Deferral or Payment of Annual FlexComp Award. Effective for the Plan
Year beginning June 1, 2008 with respect to officers and for the Plan Year
beginning June 1, 2009 for all other employees, the following provisions shall
apply with respect to the deferral or payment of FlexComp Awards:

 

  (a) Automatic Deferral. Any employee of the Company who meets the eligibility
requirements described in Section 3.2 and who is actively employed by the
Company as of the last day of a Plan Year shall have any FlexComp Award to which
he or she is entitled for the Plan Year (in accordance with Section 4.1)
automatically deferred under the Plan until the January 1 following his or her
Separation from Service. Notwithstanding the foregoing, the amount of any
deferral may not exceed the gross amount of the Participant’s FlexComp Award
reduced by any tax required to be withheld from such amounts under Code
Section 3101(a) and (b) or any state or local statute.

 

-10-



--------------------------------------------------------------------------------

  (b) Separation from Service or Death. If a Participant who is otherwise
eligible for a FlexComp Award under Section 4.2(a) incurs a Separation from
Service or dies before the last day of a calendar year, the FlexComp Award to
which the Participant is otherwise entitled for the portion of the calendar year
in which the Participant was employed shall be paid (or commence to be paid) as
part of the Participant’s FlexComp Account, as soon as practicable after the
January 1 following the Participant’s Separation from Service or death.

 

  (c) Disability. If a Participant who is otherwise eligible for a FlexComp
Award under Section 4.2(a) is Disabled before the last day of a calendar year,
the Participant shall continue to be eligible for FlexComp Awards during the
period the Participant is Disabled and until the earlier of the date the
Participant incurs a Separation from Service or dies; provided, however, that
the automatic deferral of FlexComp Awards to which the Participant is otherwise
entitled shall cease to apply for calendar years beginning after the year in
which the Participant is Disabled and all such future FlexComp Awards shall be
paid in cash to the Participant as soon as practicable after the end of each
future Plan Year. (By way of clarification, the FlexComp Award for the calendar
year in which the Participant is Disabled shall continue to be automatically
deferred until the January following the Participant’s Separation from Service.)

Section 4.3 Salary, Incentive, and Bonus Deferral Elections.

 

  (a) Elections by Officers. A Deferred Comp Participant who is an officer of
the Company may make the following deferral elections:

 

  (1) Base Compensation. Such Participant may irrevocably elect to defer up to
25% (in a whole percentage) of his or her base compensation for a calendar year
by completing and submitting to the Company a deferral election form at such
time and in such manner as determined by the Compensation Committee prior to the
beginning of the calendar year in which the base compensation is earned. In the
case of an employee who first becomes a Participant during a calendar year (and
is not eligible for any other plan with which this Plan is aggregated for
purposes of Code Section 409A), elections under Section this Section 4.3(a)(1)
for the remainder of the year must be made within 30 days of the date the
employee first becomes a Participant, and shall apply only to amounts paid for
services to be performed after the date of such election. Any deferral election
shall apply to the Participant’s base compensation attributable to payroll
periods beginning in each calendar year. A Participant’s deferral election for
any calendar year shall continue to apply with respect to all future base
compensation until the election is changed by the Participant prior to the
beginning of a subsequent calendar year. If a Participant becomes ineligible to
defer compensation under this Plan because he or she no longer meets the
eligibility requirements of Section 3.3, such ineligibility shall not be
effective until the end of the calendar year in which the Participant fails to
satisfy the eligibility criteria.

 

-11-



--------------------------------------------------------------------------------

  (2) Management Incentive Plan Bonus Deferral. Such Participant may irrevocably
elect to defer up to 100% (in a whole percentage) of his or her Management
Incentive Plan incentive compensation otherwise payable in the upcoming calendar
year by completing and submitting to the Company a deferral election form at
such time and in such manner as determined by the Compensation Committee but no
later than November 30 of the Plan Year during which the incentive compensation
is earned; provided that in order to be eligible to make the election by the
applicable November 30, the Participant continuously performs services from the
beginning of the performance period through the date on which the election is
made. Otherwise, the Management Incentive Plan incentive compensation for that
Plan Year cannot be deferred by the Participant. Any deferral election under
this Section 4.3(a)(2) shall apply to all future Management Incentive Plan
incentive compensation payments until changed for a future Plan Year by the
Participant in writing. Notwithstanding the foregoing, the amount of any
deferral may not exceed the gross amount of the Participant’s incentive
compensation reduced by any tax required to be withheld from such amounts under
Code Section 3101(a) and (b) or any state or local statute. Further,
notwithstanding any prior deferral election, if the Participant incurs a
Separation from Service prior to the date of any incentive compensation award,
then any incentive compensation award for the Plan Year in which the Separation
from Service occurs shall be paid as a single lump sum as soon as practicable
after the January 1 following the Separation from Service. If a Participant
becomes ineligible to defer Management Incentive Plan incentive compensation
under this Plan because he or she no longer meets the eligibility requirements
of Section 3.3, such ineligibility shall be effective beginning with deferral
elections with respect to Management Incentive Plan incentive compensation
otherwise payable in the calendar year following the calendar year in which the
Participant is no longer eligible.

 

  (b) Elections by All Other Participants. A Deferred Comp Participant who is
not an officer of the Company may make the following deferral elections:

 

  (1)

Deferrals of Earnable Compensation. Such Participant may irrevocably elect to
defer up to 25% (in a whole percentage) of his or her “earnable compensation”
(as such term is defined under the DSP) for a calendar year by completing and
submitting to the Company a deferral election form at such time and in such
manner as determined by the Benefit Plans Committee (or its delegate) prior to
the beginning of the calendar year in which the earnable compensation is earned.
In the case of an employee who first becomes a Participant during a calendar
year (and is not eligible for any other plan with which this Plan is aggregated
for purposes of Code

 

-12-



--------------------------------------------------------------------------------

 

Section 409A), elections under Section this Section 4.3(b)(1) for the remainder
of the year must be made within 30 days of the date the employee first becomes a
Participant, and shall apply only to earnable compensation for services to be
performed after the date of such election. Any deferral election shall apply to
the Participant’s earnable compensation attributable to payroll periods
beginning in each calendar year. A Participant’s deferral election for any
calendar year shall continue to apply with respect to all future base
compensation until the election is changed by the Participant prior to the
beginning of a subsequent calendar year. If a Participant becomes ineligible to
defer compensation under this Plan because he or she no longer meets the
eligibility requirements of Section 3.3, such ineligibility shall not be
effective until the end of the calendar year in which the Participant fails to
satisfy the eligibility criteria.

 

  (2) Bonus for Operations. Such Participant may irrevocably elect to defer up
to 25% (in a whole percentage) of his or her quarterly operations bonuses earned
for quarters beginning in an upcoming calendar year by completing and submitting
to the Company a deferral election form no later than the November 30 prior to
such calendar year. In the case of an employee who first becomes a Participant
during a calendar year (and is not eligible for any other plan with which this
Plan is aggregated for purposes of Code Section 409A), elections under Section
this Section 4.3(b)(2) for the remainder of the year must be made within 30 days
of the date the employee first becomes a Participant, and shall apply only to
operations bonuses attributable to services to be performed after the date of
such election. Any deferral election shall apply to all future operations
bonuses until changed by the Participant in writing by November 30 of a calendar
year for operations bonuses earned in quarters beginning in the next calendar
year. Notwithstanding the foregoing, the amount of any deferral may not exceed
the gross amount of the Participant’s operations bonus reduced by any tax
required to be withheld from such amounts under Code Section 3101(a) and (b) or
any state or local statute. Further, notwithstanding any prior deferral
election, if the Participant incurs a Separation from Service prior to the date
of any award of an operations bonus, then any operations bonus award for the
quarter in which the Separation from Service occurs shall be paid as a single
lump sum as soon as practicable after the January 1 following the Separation
from Service. If a Participant becomes ineligible to defer quarterly operations
bonuses under this Plan because he or she no longer meets the eligibility
requirements of Section 3.3, such ineligibility shall be effective beginning
with deferral elections with respect to quarterly operations bonuses for
quarters beginning in the calendar year following the calendar year in which the
Participant is no longer eligible.

 

  (3)

Management Incentive Plan Bonus. Such Participant may irrevocably elect to defer
up to 25% (in a whole percentage) of his or her Management

 

-13-



--------------------------------------------------------------------------------

 

Incentive Plan bonus otherwise payable during the upcoming calendar year by
completing and submitting to the Company a deferral election form at such time
and in such manner as determined by the Benefit Plans Committee but no later
than November 30 of the Plan Year during which the bonus is earned; provided
that in order to be eligible to make the election by the applicable November 30,
the Participant continuously performs services from the beginning of the
performance period through the date on which the election is made. Otherwise,
the Management Incentive Plan bonus for that Plan Year cannot be deferred by the
Participant. Any deferral election under this Section 4.3(b)(3) shall apply to
all future Management Incentive Plan bonus payments until changed for a future
Plan Year by the Participant in writing. Notwithstanding the foregoing, the
amount of any deferral may not exceed the gross amount of the Participant’s
Management Incentive Plan bonus reduced by any tax required to be withheld from
such amounts under Code Section 3101(a) and (b) or any state or local statute.
Further, notwithstanding any prior deferral election, if the Participant incurs
a Separation from Service prior to the date of any incentive compensation award,
then any Management Incentive Plan bonus for the Plan Year in which the
Separation from Service occurs shall be paid as a single lump sum as soon as
practicable after the January 1 following the Separation from Service. If a
Participant becomes ineligible to defer Management Incentive Plan bonus under
this Plan because he or she no longer meets the eligibility requirements of
Section 3.3, such ineligibility shall be effective beginning with deferral
elections with respect to Management Incentive Plan bonus otherwise payable in
the calendar year following the calendar year in which the Participant is no
longer eligible.

 

  (c)

Special Bonuses. Any Deferred Comp Participant may elect to defer up to 100% (in
a whole percentage) of: (i) any “sign-on bonus” that may become payable to such
Participant by completing and submitting to the Company a deferral election form
prior to his or her date of hire, and (ii) any “special project bonus” that the
Senior Vice President of Human Resources, in his or her sole discretion, (or the
Compensation Committee with respect to a Participant who is subject to
Section 16 of the Exchange Act) may award to such Participant by completing and
submitting to the Company a deferral election form within 30 days of receiving
from the Company a written communication regarding the goals and objectives that
must be attained in order to earn such special project bonus, provided that the
Participant must perform services for a period of at least 12 months from the
date the Participant obtains the legally binding right to the special projects
bonus and there is a substantial risk of forfeiture of the special projects
bonus for a period of at least 12 months from the date the Participant obtains
the legally binding right to the special project bonus (or the risk of
forfeiture lapses upon death or disability (as determined under Code
Section 409A and the regulations thereunder). Notwithstanding the foregoing, the
amount of any deferral under this subsection may not exceed the gross amount of
the applicable bonus reduced by any tax

 

-14-



--------------------------------------------------------------------------------

 

required to be withheld from such amounts under Code Section 3101(a) and (b) or
any state or local statute. Further, notwithstanding any prior deferral
election, if the Participant incurs a Separation from Service prior to the date
of any award of a sign-on or special project bonus, then any deferral election
made with respect to such bonus shall not become effective and such amounts
shall be paid in the January following Separation from Service.

ARTICLE V

ESTABLISHMENT OF ACCOUNTS AND CREDITS TO ACCOUNTS

Section 5.1 Deferred Accounts and Rates of Return on Deferred Accounts. A
deferred compensation account (“Deferred Account”) shall be established on
behalf of each Participant with respect to whom an amount is deferred under
Section 4.3 of this Plan. The amount of a Participant’s deferrals under this
Plan shall be credited to such Participant’s Deferred Account as soon as
practicable after the amount would otherwise have been paid in the absence of
the deferral election. Each Participant’s Deferred Account shall be credited
daily with a “rate of return” on the total deferred amounts credited to the
Participant’s Deferred Account and a Participant may make separate elections
with respect to “rates of return” for past and future deferrals. Such “rates of
return” are described in Section 5.3.

Section 5.2 FlexComp Accounts and Rates of Return on Amounts in FlexComp
Accounts. A deferred FlexComp Award account (“FlexComp Account”) shall be
established on behalf of each Participant who elects to defer a percentage of
his or her FlexComp Awards. The amount of a Participant’s deferred FlexComp
Awards shall be credited to such Participant’s FlexComp Account as soon as
practicable after the Plan Year in which the FlexComp Award is earned. Each
Participant’s FlexComp Account shall be credited daily with a “rate of return”
on the total deferred amounts credited to the Participant’s FlexComp Account and
a Participant may make separate elections with respect to “rates of return” for
past and future deferrals. Such “rates of return” are described in Section 5.3.

Section 5.3 Rates of Return. The “rates of return” credited to a Participant’s
accounts under Sections 5.1 and 5.2 shall be based upon the actual investment
performance of funds in the DSP, or at such other rates as may be made available
to the Participant from time to time pursuant to the provisions of the Plan and
the procedures established by the Committee. The Committee may delete funds, on
a prospective basis, by notifying all Participants whose Accounts include rates
of return based on such funds, in advance, and soliciting elections for transfer
to other rates of return then available to such Participants.

Participants may elect to have any combination of the above “rates of return”
accrue on amounts in their accounts, from 1% to 100%, provided that the sum of
the percentages attributable to such rates equals 100%. A Participant may change
the “rate(s) of return” to be credited to his or her accounts, on a daily basis,
by notifying the Committee or its delegate, at such time and in such manner as
approved by the Committee or its delegate. Each Participant’s accounts will be
credited daily with the “rate(s) of return” elected by the Participant until the
amount in each Participant’s Accounts is distributed to the Participant on the
distribution date(s) elected by the Participant. Each Participant shall receive
a quarterly statement of the balance of his or her accounts.

 

-15-



--------------------------------------------------------------------------------

Section 5.4 Impact on Other Benefit Plans. The Company may maintain life and/or
disability plans under which benefits earned or payable are related to a
Participant’s earnings. Any such benefits will generally be based upon the
earnings that a Participant would have earned in a given calendar year in the
absence of any deferral hereunder.

ARTICLE VI

PAYMENT OF ACCOUNTS

Section 6.1 Unforeseeable Emergency. At any time prior to the time an amount is
otherwise payable hereunder, an active Participant may request a distribution of
deferred amounts on account of the Participant’s unforeseeable emergency,
subject to the following requirements. The rules set forth in this Section 6.1
govern distributions of post-2004 Accounts in the case of an unforeseeable
emergency. Distributions of pre-2005 Accounts in the case of an unforeseeable
emergency shall be governed by terms of the Plan in effect as of October 3,
2004:

 

  (a) Such distribution shall be made, in the sole discretion of the Benefit
Plans Committee or its delegate or by the Compensation Committee if the
Participant is subject to Section 16 of the Exchange Act, if the Participant has
incurred an unforeseeable emergency.

 

  (b) For purposes of this Plan, an “unforeseeable emergency” shall be limited
to a severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary, or of a Participant’s dependent (as defined in Code Section 152,
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)), loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Examples of events that may constitute an unforeseeable
emergency include the imminent foreclosure of or eviction from the Participant’s
primary residence; the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication; and the need to pay for the funeral expenses of the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)). Examples of circumstances that are not considered to be
unforeseeable emergencies include the need to send an individual’s child to
college or the desire to purchase a home. In addition to the foregoing,
distributions made on account of an “unforeseeable emergency” are limited to the
extent reasonably needed to satisfy the emergency need (which may include
amounts necessary to pay any federal, state, local or foreign income taxes or
penalties reasonably anticipated to result from the distribution).

 

-16-



--------------------------------------------------------------------------------

  (c) Notwithstanding the foregoing, payment under this Section 6.1 may not be
made to the extent that such hardship is or may be relieved:

 

  (i) through reimbursement or compensation by insurance or otherwise,

 

  (ii) by liquidation of the participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship, or

 

  (iii) by cessation of deferrals under the Plan. For this purpose, the
Participant may cancel a deferral election under this Plan due to the
unforeseeable emergency event such that any later deferral election shall be
subject to the provisions governing deferral elections.

 

  (d) Whether a Participant is faced with an “unforeseeable emergency” will be
determined based on the relevant facts and circumstances of each case, based on
the information supplied by the Participant, in writing, pursuant to the
procedure prescribed by the Benefit Plans Committee or its delegate, and in
accordance with Code Section 409A and the regulations thereunder. All
distributions under this Section 6.1 shall be made as soon as practicable after
the Benefit Plans Committee or its delegate or the Compensation Committee, as
applicable, has approved the distribution and that the requirements of this
Section 6.1 have been met.

Section 6.2 Payment of Deferred Accounts and FlexComp Accounts. At the time a
Participant makes his or her election to defer any amounts to a Deferral Account
and, with respect to pre-2005 FlexComp Accounts, the Participant must also elect
a specified distribution date and a form of payment with respect to amounts
deferred to a Deferred Account, in accordance with subsections (a) and (b) and
subject to subsection (c) below. Each deferred amount under this Plan is paid
separately according to the Participant’s deferred distribution date and/or form
of payment election. Separately, at such time and in such manner prescribed by
the Committee by the November 30 of the calendar year prior to the commencement
of a Plan Year, Participants may make an irrevocable election as to a form of
payment with respect to amounts deferred to a post-2004 FlexComp Account in
accordance with (b) and subject to subsection (c) below. Notwithstanding any
Participant election to the contrary, all distributions under this Plan shall be
paid or commence to be paid as soon as practicable after the January 1
coincident with or next following the Participant’s Separation from Service from
the Company, subject to Section 6.4 in the case of Specified Employees.

 

  (a) Distribution Date. A specified distribution date may be any January of a
future even-numbered year that is at least one year subsequent to the date the
compensation or bonus would otherwise be payable, but, with respect to pre-2005
Accounts, shall not be later than the date the Participant attains age 70. A
Participant may also select a payment date of January 1 following Separation
from Service as a specified distribution date with respect to any year’s
deferrals.

 

-17-



--------------------------------------------------------------------------------

  (b) Form of Payment.

 

  (1) With respect to pre-2005 Accounts, the Participant may elect to have his
or her deferred amounts subject to such election, paid in:

 

  (A) a single payment,

 

  (B) annual installments for a period not to exceed ten (10) years,

 

  (C) annual installments for a period not to exceed fifteen (15) years for
deferral elections made prior to December 31, 1985 (if so elected at the time of
the original deferral), or

 

  (D) any other form of payment requested in writing by the Participant and
approved by the Benefit Plans Committee or its delegate or by the Compensation
Committee if the Participant is subject to Section 16 of the Exchange Act, with
regard to amounts deferred under Article IV.

The amount of any annual installment payment shall equal the Participant’s
distributable Deferred Account or FlexComp Account determined as of the last day
of the month preceding the payment date multiplied by a fraction, the numerator
of which is one and the denominator of which is the number of installment
payments remaining to be paid.

 

  (2) With respect to post-2004 Accounts, and in accordance with procedures
established by the Committee, the Participant may irrevocably elect to have his
or her deferred amounts paid in:

 

  (A) a single payment,

 

  (B) annual installments for a period not to exceed five (5) years; or

 

  (C) annual installments for a period not to exceed ten (10) years.

The amount of any annual installment payment shall equal the Participant’s
distributable Deferred Account or FlexComp Account determined as of the last day
of the month preceding the payment date multiplied by a fraction, the numerator
of which is one and the denominator of which is the number of installment
payments remaining to be paid. In the absence of an election to the contrary,
all deferred amounts are paid in the form of a single payment.

 

  (c) Special Rules. Notwithstanding the above, the following provisions shall
apply:

 

  (1)

Except as provided in Subsection 6.2(c)(4), if a Participant incurs a Separation
from Service for any reason other than Retirement or death, the

 

-18-



--------------------------------------------------------------------------------

 

Committee or its delegate shall require that full payment of all amounts
deferred under this Plan be paid in the form of a single lump sum cash payment
as soon as practicable after the January 1 coincident with or next following the
Participant’s Separation from Service, subject to Section 6.4 in the case of
Specified Employees.

 

  (2) As to pre-2005 Accounts, an active Participant may request to amend his or
her distribution date and/or form of payment with respect to a deferral
provided: (i) the initial distribution date in the absence of such distribution
election amendment is not within twelve (12) months of the date of the
amendment; (ii) his or her amended distribution date is an even-numbered year
that is at least one year after the distribution date in the absence of such
distribution election amendment; (iii) his or her amended form of payment is in
substantially equal annual installments for a period not to exceed ten
(10) years or a lump sum; and (iv) no modifications for distribution dates
and/or forms of payment are permitted with respect to any deferrals after
payment of such deferrals has commenced to be paid. No more than two amendments
to the Participant’s initial distribution election with respect to a particular
deferral shall be permitted. Any such amendment must be in writing and submitted
to the Committee for approval.

 

  (3) With respect to post-2004 Accounts, an active Participant may request to
amend his or her specified distribution date election with respect to deferrals
(other than any deferrals to Separation from Service) provided: (i) the initial
distribution date in the absence of such distribution election amendment is not
within twelve (12) months of the date of the amendment; (ii) his or her amended
distribution date is an even-numbered year that is at least five years after the
distribution date that would apply in the absence of such distribution election
amendment; (iii) no amounts may be deferred from a specified date to Separation
from Service; (iv) no modifications for distribution dates are permitted if the
Participant initially elected to receive payment at his or her Separation from
Service; and (v) no modifications may be made to the form of payment for any
previously deferred amounts. Any such amendment must be in writing and submitted
to the Committee in accordance with procedures established for such purpose.

 

  (4) With respect to post-2004 Accounts, the Committee shall establish
procedures governing the payment of deferred amounts where a Participant has
elected to defer amounts to a specified distribution date to which other amounts
have already been deferred. Pursuant to such procedures, all amounts deferred to
a distribution date shall be treated as a separate identifiable amount based on
the form of distribution otherwise payable on or commencing on that distribution
date.

 

-19-



--------------------------------------------------------------------------------

  (5) Notwithstanding any other provision of this Plan to the contrary, with
respect to pre-2005 Accounts, a Participant may, at any time prior or subsequent
to the distribution date selected by the Participant, request in writing to the
Committee to have his or her form of payment of any or all amounts in his or her
FlexComp Account, Deferred Compensation Account, and/or Supplemental Savings
Account changed to an immediate lump-sum distribution, provided that the amount
of any such lump-sum distribution shall be reduced by an amount equal to the
product of (X) the total lump-sum distribution otherwise payable (based on the
value of the Participant’s FlexComp Account, Deferred Compensation Account, or
Supplemental Savings Account, as the case may be) as of the first day of the
month in which the lump-sum amount is paid, adjusted by a pro-rata portion of
the rate of return for the prior month in which the lump-sum is paid, determined
by multiplying the actual rate of return for such prior month by a fraction, the
numerator of which is the number of days in the month in which the request is
received prior to the date of payment, and the denominator of which is the
number of days in the month), and (Y) the rate set forth in Statistical Release
H.15(519), or any successor publication, as published by the Board of Governors
of the Federal Reserve System for one-year U.S. Treasury notes under the heading
“Treasury Constant Maturities” for the first day of the calendar month in which
the written request for an immediate lump-sum distribution is approved by the
Committee. Any such lump sum distribution shall be paid within one (1) business
day of approval by the Committee of such request.

Section 6.3 Death of a Participant. If a Participant dies before the full
distribution of his or her Accounts, a lump sum payment of the remaining
distribution amount shall be made to the beneficiary designated by the
Participant. This payment shall be made as soon as practicable after the
Committee receives notification of the Participant’s death. In the absence of
any such designation, payment shall be made to the personal representative,
executor or administrator of the Participant’s estate.

Section 6.4 Delay in Distribution for Specified Employees. Notwithstanding
anything to the contrary in this Plan, if a Participant is a Specified Employee,
distributions which are made on account of the Participant’s Separation from
Service shall be made on the date that is the earlier of: (A) the Participant’s
death or (B) the later of: (i) the first day of the seventh month following the
Participant’s Separation from Service (regardless of whether the Participant is
reemployed on that date); or (ii) as soon as practicable after the January 1
following the participant’s Separation from Service.

ARTICLE VII

ADMINISTRATION OF THE PLAN

Section 7.1 Committee. This Plan shall be administered by the Committee. The
Committee shall act by affirmative vote of a majority of its members at a
meeting or in writing

 

-20-



--------------------------------------------------------------------------------

without a meeting. The Committee shall appoint a secretary who may be but need
not be one of its own members. The secretary shall keep complete records of the
administration of the Plan. The Committee may authorize each and any one of its
members to perform routine acts and to sign documents on its behalf.

Section 7.2 Plan Administration. The Committee may appoint such persons or
establish such subcommittees, employ such attorneys, agents, accountants or
investment advisors necessary or desirable to advise or assist it in the
performance of its duties hereunder, and the Committee may rely upon their
respective written opinions or certifications. Administration of the Plan shall
consist of interpreting and carrying out the provisions of the Plan in the
discretion of the Committee. The Committee shall, in its discretion, determine
the eligibility of employees to participate in the different features of the
Plan, their rights while Participants in the Plan and the nature and amounts of
benefits to be received therefrom. The Committee shall, in its discretion,
decide any disputes which may arise under the Plan. The Committee may provide
rules and regulations for the administration of the Plan consistent with its
terms and provisions. Any construction or interpretation of the Plan and any
determination of fact in administering the Plan made in good faith by the
Committee shall be final and conclusive for all Plan purposes.

Section 7.3 Claims Procedure.

 

  (a) The Benefit Plans Committee or its delegate shall prescribe a form for the
presentation of claims under the terms of this Plan.

 

  (b) Upon presentation to the Benefit Plans Committee or its delegate of a
claim on the prescribed form, the Benefit Plans Committee or its delegate shall
make a determination of the validity thereof. If the determination is adverse to
the claimant, the Benefit Plans Committee or its delegate shall furnish to the
claimant within a reasonable period of time after the receipt of the claim a
written notice setting forth the following:

 

  (1) The specific reason or reasons for the denial;

 

  (2) Specific reference to pertinent provisions of this Plan on which the
denial is based;

 

  (3) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (4) An explanation of this Plan’s claim review procedure.

 

  (c)

If a claim is denied, the claimant may appeal such denial to the Benefit Plans
Committee or its delegate for a full and fair review of the adverse
determination. The claimant’s request for review must be in writing and be made
to the Benefit Plans Committee or its delegate within 60 days after receipt by
the claimant of the written notification required under subsection (b) above.
The claimant or his or

 

-21-



--------------------------------------------------------------------------------

 

her duly authorized representative may submit issues and comments in writing
which shall be given full consideration by the Benefit Plans Committee or its
delegate in its review.

 

  (d) The Benefit Plans Committee or its delegate may, in its sole discretion,
conduct a hearing. A request for a hearing will be given full consideration. At
such hearing, the claimant shall be entitled to appear and present evidence and
be represented by counsel.

 

  (e) A decision on a request for review shall be made by the Benefit Plans
Committee or its delegate not later than 60 days after receipt of the request;
provided, however, in the event of a hearing or other special circumstances,
such decision shall be made not later than 120 days after receipt of such
request.

 

  (f) The Benefit Plans Committee’s or its delegate’s decision on review shall
state in writing the specific reasons and references to this Plan provisions on
which it is based. Such decision shall be immediately provided to the claimant.
In the event the claimant disagrees with the findings of the Benefit Plans
Committee or its delegate, the matter shall be referred to arbitration in
accordance with Section 7.6 hereof.

 

  (g) The Benefit Plans Committee or its delegate may allocate its
responsibilities among its several members, except that all matters involving
the hearing of and decision on claims and the review of the determination of
benefits shall be made by the full Benefit Plans Committee or its delegate. No
member of the Benefit Plans Committee or its delegate shall participate in any
matter relating solely to himself or herself.

Section 7.4 Non-Assignability. The interests herein and the right to receive
distributions from a Participant’s accounts under this Plan may not be
anticipated, alienated, sold, transferred, assigned, pledged, encumbered, or
subjected to any charge or legal process, and if any attempt is made to do so,
or a Participant becomes bankrupt, the interests of the Participant under this
Plan in his or her accounts may be terminated by the Benefit Plans Committee or
its delegate (or the Compensation Committee with respect to a Participant who is
subject to Section 16 of the Exchange Act), which, in its sole discretion, may
cause the same to be held or applied for the benefit of one or more of the
dependents of such Participant or make any other disposition of such interests
that it deems appropriate.

Section 7.5 Amendments to Plan. Darden Restaurants, Inc. reserves the right to
suspend, amend or otherwise modify or terminate this Plan at any time, without
notice. Such action shall be taken by the Board of Directors of Darden
Restaurants, Inc. However, this Plan may not be suspended, amended, otherwise
modified, or terminated after a Change in Control without the written consent of
a majority of Participants determined as of the day before such Change in
Control occurs. A “Change in Control” shall mean the occurrence of any of the
following events:

 

  (a) any person (including a group as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934) becomes the beneficial owner, directly or
indirectly, of twenty percent (20%) or more of the shares of Darden Restaurants,
Inc. entitled to vote for the election of directors;

 

-22-



--------------------------------------------------------------------------------

  (b) as a result of or in connection with any cash tender offer, exchange
offer, merger or other business combination, sales of assets or contested
election, or combination of the foregoing, the persons who were directors of
Darden Restaurants, Inc. just before such event shall cease to constitute a
majority of Darden Restaurants, Inc.’s Board of Directors; or

 

  (c) the shareholders of Darden Restaurants, Inc. approve an agreement
providing for a transaction in which Darden Restaurants, Inc. will cease to be
an independent publicly-owned corporation or a sale or other disposition of all
or substantially all of the assets of Darden Restaurants, Inc. occurs.

Notwithstanding any other provision of this Plan to the contrary, the Benefit
Plans Committee, or the Compensation Committee with respect to a Participant who
is subject to Section 16 of the Exchange Act, may, in its sole discretion,
direct that payments be made before such payments are otherwise due if, for any
reason (including, but not limited to a change in the tax or revenue laws of the
United States of America, a published ruling or similar announcement issued by
the Internal Revenue Service, a regulation issued by the Secretary of the
Treasury or his delegate, or a decision by a court of competent jurisdiction
involving a Participant or Beneficiary), such Committee believes that
Participants or their Beneficiaries have recognized or will recognize income for
federal income tax purposes with respect to amounts that are or will be payable
to such Participants under this Plan before such amounts are scheduled to be
paid. In making this determination, such Committee shall take into account the
hardship that would be imposed on Participants or their Beneficiaries by the
payment of federal income taxes under such circumstances.

Section 7.6 Arbitration. Subject to the completion of the claims procedure
described in Section 7.3, any controversy or claim arising out of or relating to
this Plan, or any alleged breach of the terms or conditions contained herein,
shall be settled by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (the “AAA”) as such rules may be
modified herein.

 

  (a) An award rendered in connection with an arbitration pursuant to this
Section 7.6 shall be final and binding and judgment upon such an award may be
entered and enforced in any court of competent jurisdiction.

 

  (b) The forum for arbitration under this Plan shall be Orlando, Florida and
the governing law for such arbitration shall be the laws of the State of
Florida.

 

  (c)

Arbitration under this Section 7.6 shall be conducted by a single arbitrator
selected jointly by Darden Restaurants, Inc. and the Participant or Beneficiary,
as applicable (the “Complainant”). If within thirty (30) days after a demand for

 

-23-



--------------------------------------------------------------------------------

 

arbitration is made, Darden Restaurants, Inc. and the Complainant are unable to
agree on a single arbitrator, three arbitrators shall be appointed to conduct
the arbitration. Each party shall select one arbitrator and those two
arbitrators shall then select a third neutral arbitrator within thirty (30) days
after their appointment. In connection with the selection of the third
arbitrator, consideration shall be given to familiarity with executive
compensation plans and experience in dispute resolution between parties, as a
judge or otherwise. If the arbitrators selected by the parties cannot agree on
the third arbitrator, they shall discuss the qualifications of such third
arbitrator with the AAA before selection of such arbitrator, which selection
shall be in accordance with the Commercial Arbitration Rules of the AAA.

 

  (d) If an arbitrator cannot continue to serve, a successor to an arbitrator
selected by a party shall be also selected by the same party, and a successor to
a neutral arbitrator shall be selected as specified in subsection (c) of this
Section. A full rehearing will be held only if the neutral arbitrator is unable
to continue to serve or if the remaining arbitrators unanimously agree that such
a rehearing is appropriate.

 

  (e) The arbitrator or arbitrators shall be guided, but not bound, by the
Federal Rules of Evidence and by the procedural rules, including discovery
provisions, of the Federal Rules of Civil Procedure. Any discovery shall be
limited to information directly relevant to the controversy or claim in
arbitration.

 

  (f) The parties shall each be responsible for their own costs and expenses,
except for the fees and expenses of the arbitrators, which shall be shared
equally by Darden Restaurants, Inc. and the Complainant.

Section 7.7 Plan Unfunded. Nothing in this Plan shall be interpreted or
construed to require the Company in any manner to fund any obligation to the
Participants, terminated Participants or beneficiaries hereunder. Nothing
contained in this Plan nor any action taken hereunder shall create, or be
construed to create, a trust of any kind, or a fiduciary relationship between
the Company and the Participants, terminated Participants, beneficiaries, or any
other persons. Any funds which may be accumulated in order to meet any
obligation under this Plan shall for all purposes continue to be a part of the
general assets of the Company; provided, however, that the Company may establish
a trust to hold funds intended to provide benefits hereunder so long as the
assets of such trust become subject to the claims of the general creditors of
the Company in the event of bankruptcy or insolvency of the Company. To the
extent that any Participant, terminated Participant, or Beneficiary acquires a
right to receive payments from the Company under this Plan, such rights shall be
no greater than the rights of any unsecured general creditor of the Company.

Section 7.8 Applicable Law. All questions pertaining to the construction,
validity and effect of this Plan shall be determined in accordance with the laws
of the State of Florida, to the extent not preempted by Federal law.

 

-24-



--------------------------------------------------------------------------------

Section 7.9 Limitation of Rights. This Plan is a voluntary undertaking on the
part of the Company. Neither the establishment of this Plan nor the payment of
any benefits hereunder, nor any action of the Company, the Committee or the
Benefit Plans Committee or its delegate shall be held or construed to be a
contract of employment between the Company and any eligible employee or to
confer upon any person any legal right to be continued in the employ of the
Company. The Company expressly reserves the right to discharge, discipline or
otherwise terminate the employment of any eligible employee at any time.
Participation in this Plan gives no right or claim to any benefits beyond those
which are expressly provided herein and all rights and claims hereunder are
limited as set forth in this Plan.

Section 7.10 Severability. In the event any provision of this Plan shall be held
illegal or invalid, or would serve to invalidate this Plan, that provision shall
be deemed to be null and void, and this Plan shall be construed as if it did not
contain that provision.

Section 7.11 Headings and Number. The headings to the Articles and Sections of
this Plan are inserted for reference only, and are not to be taken as limiting
or extending the provisions hereof.

Section 7.12 Incapacity. If the Benefit Plans Committee or its delegate
determines that a Participant, a terminated Participant, or any Beneficiary
under this Plan (each of which shall be referred to as the “Recipient”) is
unable to care for his or her affairs because of illness, accident, or mental or
physical incapacity, or because the Recipient is a minor, the Benefit Plans
Committee or its delegate may direct that any benefit payment due the Recipient
be paid to his or her duly appointed legal representative, or, if no such
representative is appointed, to the Recipient’s spouse, child, parent, or other
blood relative, or to a person with whom the Recipient resides or who has
incurred expense on behalf of the Recipient. Any such payment so made shall be a
complete discharge of the liabilities of this Plan with respect to the
Recipient.

Section 7.13 Binding Effect and Release. All persons accepting benefits under
this Plan shall be deemed to have consented to the terms of this Plan. Any final
payment or distribution to any person entitled to benefits under this Plan shall
be in full satisfaction of all claims against this Plan, the Committee, the
Benefit Plans Committee or its delegate, and the Company arising by virtue of
this Plan.

This Plan document has been updated to include the following amendments:

Amended and restated as of July 26, 2002

Further amended March 19, 2003

Further amended December 4, 2003

Further amended November 25, 2008

 

-25-